Citation Nr: 1820069	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-41 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right wrist injury.

2.  Entitlement to service connection for right wrist injury.

3.  Entitlement to service connection for left wrist injury.

4.  Entitlement to service connection for left foot bunion as secondary to service-connected right foot bunion.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran is a member of the National Guard; his service has included a period of active duty from August 2004 to January 2006 that included service in Iraq with additional periods of fulltime National Guard service.  The Veteran recently indicated that he has returned to active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating determination of a Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

A hearing was held before the undersigned in September 2016.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied service connection for a right wrist disorder.  The Veteran was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

2.  Evidence received since the final April 2008 rating decision denying service connection for a right wrist disorder to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for a right wrist disorder.

3.  The Veteran has current bilateral wrist and a left foot disability that are attributable to service.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying service connection for a right wrist disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a right wrist disorder.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Service connection for a bilateral wrist disability and a left foot disability (metatarsalgia) is warranted.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of
38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran contends that he is entitled to service connection for a right wrist disorder.  Originally, an April 2008 rating decision denied service connection for a right wrist disorder.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within a year of the rating decision and it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Thereafter, the Veteran filed a petition to reopen the claim in August 2009.  A December 2012 rating decision denied reopening the claim.  Nonetheless, the Board must consider whether new and material evidence has been received to reopen the claim, regardless of the RO's actions. 

The evidence of record at the time of the April 2008 rating decision consisted of the Veteran's DD-214, service treatment records (STRs), VA treatment records from March 2006 to October 2007, and lay statements from the Veteran.  

The evidence associated with the claims file after the April 2008 rating decision includes private and VA treatment records, and additional lay statements from the Veteran.  A January 2011 private treatment note indicates the Veteran's bilateral wrist pain is a result of his overuse of the wrist in Iraq.  The January 2011 private treatment record is new, in that it was not previously of record.  Since the lack of evidence of a relationship to service was part of the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence has been received to reopen the claim for service connection for a right wrist disorder, and reopening the claim is warranted.  38 C.F.R. § 3.156(a).

II.  Service connection.

Service connection requires current disability with evidence of a link (nexus) to service or evidence that the disability was aggravated by a period of service.  

Here, the record documents diagnosis of bilateral tendonitis of the wrists and that the Veteran has residual disability (metatarsalgia) following a left foot bunionectomy.  In an October 2016 letter, a treating medical doctor provided an opinion that the Veteran disabilities stemmed from overuse of his wrist and feet while service in Iraq.  Although cognizant of the brevity of this opinion, considering the evidence that the physician has treated the Veteran since 2007 the Board considers this opinion to have considerable probative value.  

As to the wrist, there is no contrary opinion.  As to the foot, the Board finds the VA examination with negative opinion to be of less probative value based on the examiner not fully considering the contentions of record, to include the effect of recent periods of service.  Resolving all reasonable doubt in the Veteran's favor, service connection for these disabilities is warranted.  38 C.F.R. §§ 3.102, 3.303. 



ORDER

New and material evidence has been received to reopen a claim of service connection for right wrist injury.


Service connection for a bilateral wrist disability is warranted.

Service connection for a left foot disability (metatarsalgia) is warranted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


